Citation Nr: 0612256	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-28 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia.


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty with the from August 1958 
to November 1988.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision, in which the Department 
of Veterans Affairs (VA) Regional Office (RO) found new and 
material evidence had not been submitted to reopen his claim 
for entitlement to service connection for a low back 
disorder. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The Board denied entitlement to service connection for a 
low back disorder in June 1990, and that decision became 
final in the absence of an appeal.

3.  Evidence received subsequent to the June 1990 rating 
decision denying service connection for a low back disorder 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim. 

4.  The veteran engaged in combat during his period of active 
service.

5.  The preponderance of the probative evidence indicates 
that a low back disorder is not related to an in-service 
disease or injury. 


CONCLUSIONS OF LAW

1.  The June 1990 decision in which the Board denied 
entitlement to service connection for a low back disorder is 
final.  38 U.S.C.A. § 4004 (1990); 38 C.F.R. § 19.104 (1990).

2.  New and material evidence having been submitted, the 
claim for service connection for a low back disorder is 
reopened.  38 U.S.C. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  

3.  A back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for a low back disability, no further 
discussion is necessary in terms of VCAA compliance regarding 
the issue of new and material evidence.  

In terms of service connection, in this case, in April 2002 
and April 2005 letters, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a July 2003 Statement of 
the Case (SOC), and February 2005 and October 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service treatment 
and examination reports.  In a May 2005 statement the veteran 
indicated that he had no more evidence to submit in support 
of this claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Laws and Regulations

A decision of the Board becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A § 7104 (West 2002); 38 C.F.R. § 20.1101 
(2005).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991). 

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2005).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 
38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir.  
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419  
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492,  
494 (1992).   

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence that is consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident. 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  The Court 
has held that a veteran's participation in combat may be 
established on the basis of evidence that the veteran was 
awarded certain military citations.  See Gaines v. West, 11 
Vet. App. 353, 359 (1998) (citing West v. Brown, 7 Vet. App. 
70, 76 (1994)).  "Satisfactory evidence" is credible lay or 
other evidence.  See Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996).  Such credible lay evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005).

Although 38 U.S.C.A. § 1154(b) does not establish a 
presumption of service connection, see Collette, 82 F.3d, at 
392, it eases the combat veteran's evidentiary burden of 
demonstrating that an in-service incident occurred to which 
the current disability may be connected.  See also Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995); Russo v. Brown, 9 Vet. 
App. 46, 50 (1996).  Therefore, "[s]ection 1154(b) provides a 
factual basis upon which a determination can be made that a 
particular injury was incurred ... in service[,] but not a 
basis to link etiologically the [injury] in service to the 
current condition."  Cohen v. Brown, 10 Vet. App. 128, 137-38 
(1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 
(1996)).

Analysis
A. New and Material Evidence

The veteran is seeking service connection for a low back 
disorder.  He appears to be contending that he is currently 
experiencing a low back disorder because he performed many 
parachute jumps while in service and suffered from a combat 
related injury.

The veteran initially claimed entitlement to service 
connection for a low back disorder in March 1989.  By way of 
a June 1990 decision, the Board concluded the veteran's in-
service complaint of low back pain was acute, resolved in 
service and there was no evidence of a current disability.  
That decision became final.  38 U.S.C.A. § 4004 (1990); 38 
C.F.R. § 19.104(1990). 

The veteran subsequently attempted to reopen his claim in 
March 2002.  In conjunction with this claim the veteran 
submitted VA outpatient treatment reports.  Specifically, an 
undated VA outpatient treatment record noted that the veteran 
presented with complaints of severe low back pain.  The 
veteran reported that the back pain had started approximately 
two to three weeks earlier, after he had been pounding stakes 
in his yard.  Subsequent November 2001 X-rays revealed 
multilevel degenerative joint disease with degenerative disc 
disease at L5-S1 and bridging osteophytes in the inferior 
aspect of the left sacroiliac joint.  A November 2001 
magnetic resonance imaging (MRI) revealed a small to moderate 
sized left paracentral herniated nucleus pulposus with an 
extruded component encroaching the left neural foramen at the 
L4-L5 level.  

The veteran also submitted various personal statements 
reporting that he hurt his back because he performed multiple 
parachute jumps while he was in service.  In the veteran's 
June 2003 notice of disagreement and October 2003 substantive 
appeal he indicated that while he was serving in combat he 
was knocked over 50 feet by an explosion and he was hit in 
the lower back by either metal or mud which resulted in a few 
days of lower back pain.  

The evidence submitted since the last denial is new, in that 
it was not previously of record and is not cumulative.  
Further, as the prior claim was denied, in part, due to the 
lack of current medical evidence of the disorder, the new 
evidence bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claims.  Similarly, the 
veteran's report of a combat related injury further raises a 
possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen his claim.  

B. Service Connection

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; 
service medical records; post-service medical records from 
military treatment facilities; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service medical records reveal one complaint of 
back pain in October 1977.  His symptoms were diagnosed as 
muscle strain.  The veteran's September 1988 separation 
examination is silent for a back disability.  

The veteran's DD 214 indicates that he was given many awards 
including a Bronze Star with "V" device and a Purple Heart.  
The veteran's receipt of these medals constitutes evidence of 
combat.  As noted above, the veteran reported that he was hit 
by an explosion in combat which caused a back injury.  As his 
DD 214 reveals that he is a combat veteran, the Board finds 
that the reported in-service injury to his back occurred.  

As noted above, an undated VA outpatient treatment report 
reveals that the veteran presented with complaints of 
experiencing back pain for two to three weeks.  He reported 
that his pain began after he was pounding stakes into the 
ground at home. Upon further evaluation a VA examiner 
diagnosed the veteran's symptoms as multilevel degenerative 
joint disease with degenerative disc disease at L5-S1. 

The evidence reveals an in-service injury to the veteran's 
back and a current disability.  Therefore, the salient issue 
in this case is whether the veteran's low back disability is 
etiologically related to his reported in-service injury.    

The Board notes that the veteran has opined that his back 
disability is directly related to performing parachute jumps 
while in service or his combat related injury. Lay persons 
may relate symptoms they observed, but they may not render an 
opinion on matters which require medical knowledge, such as 
the underlying condition which is causing the symptoms 
observed.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
lay person is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998). 

The Board further acknowledges the service medical record 
entry for his complaints of back pain; however, his spine was 
consistently evaluated as normal on his service examinations.

A VA examination was performed in May 2005 for the specific 
purpose of determining whether the veteran's low back 
disability is related to service.  After reviewing the 
veteran's claims file, the statements written by the veteran, 
and performing a physical examination, the examiner opined 
that the veteran's current back disability is less likely as 
not caused by or the result of military service.  The Board 
finds that the opinion of May 2005 VA examiner is supported 
by the evidence of record and that no competent medical 
opinion to the contrary is contained in the record.  

Thus, in light of the fact that the veteran's degenerative 
changes to his back did not manifest within one year of his 
release from active service, and in the absence of competent 
medical evidence linking his current back disorder to 
service, the Board is constrained to find that the 
preponderance of the evidence is against the claim, both on a 
presumptive and direct basis.  38 C.F.R. § 3.303, 3.307, 
3.309(a). 


ORDER


Entitlement to service connection for a low back disorder is 
denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


